DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
 Claims 1-46 are pending in the current application.

Response to Arguments
Applicant’s arguments filed 01/05/2021 have been fully considered but they are not persuasive. 
Examiner notes that the word “only” was omitted in previous rejection in a typographical error, however, the rejection as presented applied to the subject matter the same, as discussed below.
Applicant argues that Ikai et al. fails to teach “adding a motion vector from a neighboring block of video data to the affine MVP list only in the case that the motion vector has an associated reference picture that is the same as a target reference picture for the current block of video data”. However, examiner respectfully disagrees. In Paragraph 138, Ikai et al. teaches “The merge candidate derivation unit 30361 uses, without change, a motion vector and reference picture index refIdxLX of a neighboring block on which the decode processing has been already applied to derive the merge candidates. Affine prediction may be used as another way to derive the merge candidates. This method is described below in detail. The merge candidate derivation unit 30361 may use the affine prediction for spatial merge 
Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In light of the above remarks, the claims are rejected as before.

Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikai et al. (US 20190037231 A1) in view of Chuang et al. (US 20190028731 A1).
Regarding Claim 16, Ikai et al. teaches an apparatus configured to decode video data (Figure 5, Element 31), the apparatus comprising: 
a memory configured to store a current block of video data; and plurality of processors in communication with the memory (Paragraph 114)
receive the current block of video data that is to be decoded using affine motion compensation (Paragraph 116; Paragraphs 137-138); 
construct an affine motion vector predictor (MVP) list for plurality of control points of the current block of video data, including adding a motion vector from a neighboring block of video data to the affine MVP list only in the case that the motion vector has an associated reference picture that is the same as a target reference picture for the current block of video data (Paragraph 116; Paragraph 138; Paragraph 144-149); 
determine motion vectors for the plurality of control points using the affine MVP list (Paragraph 116; Paragraph 138; Paragraph 144; Paragraphs 148-149; Paragraphs 174-176); and 
decode the current block of video data with the determined motion vectors for the plurality of control points of the current block of video data (Paragraph 69).
However Ikai et al. does not explicitly teach a plurality of control points of an affine model used to code the current block of video data.
Chuang et al., however, teaches a plurality of control points of an affine model used to code the current block of video data (Paragraph 40).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to have modified the video decoding of Ikai et al. to include the control points of the affine model as taught in Chuang et al. above, in order to improve coding efficiency (See Chuang et al. Paragraph 36)
Regarding Claim 17, Ikai et al. and Chuang et al. teach all of the limitations of claim 16 above, Ikai et al. further teaches that the plurality of control points include at least a first control point, and wherein to construct the affine MVP list for the first control point, the plurality of processors are further configured to: check first neighboring blocks of the first control point in a first predetermined order, wherein the first neighboring blocks include a left-above neighboring block (A), a first above neighboring (Paragraph 127; Paragraph 144-149).
Regarding Claim 18, Ikai et al. and Chuang et al. teach all of the limitations of claim 17 above, Ikai et al. further teaches that the plurality of processors are further configured to: mark the first motion vector predictor for the first control point as unavailable if no motion vectors of the first neighboring blocks of the first control point have the associated reference picture that is the same as the target reference picture (Paragraphs 250-251).
Regarding Claim 19, Ikai et al. and Chuang et al. teach all of the limitations of claim 17 above, Ikai et al. further teaches that the plurality of control points further include a second control point, and wherein to construct the affine MVP list for the second control point, the plurality of processors are further configured to: check second neighboring blocks of the second control point in a second predetermined order, wherein the second neighboring blocks include a second above neighboring block (D), and a right-above neighboring block (E), and wherein the second predetermined order is D then E; and add to the affine MVP list, as a second motion vector predictor (MVP 1), a second motion vector of the second neighboring blocks having the associated reference picture that is the same as the target reference picture that occurs first in the second predetermined order (Paragraphs 17-19; Paragraphs 259-263).
Regarding Claim 20, Ikai et al. and Chuang et al. teach all of the limitations of claim 19 above, Ikai et al. further teaches that the plurality of processors are further configured to: mark the second motion vector predictor for second first control point as unavailable if no motion vectors of the second neighboring blocks of the second control point have the associated reference picture that is the same as the target reference picture (Paragraphs 17-19; Paragraphs 249-251; Paragraphs 259-263)
Regarding Claim 21, Ikai et al. and Chuang et al. teach all of the limitations of claim 19 above, Ikai et al. further teaches that the plurality of control points further include a third control point, and wherein to construct the affine MVP list for the third control point, the plurality of processors are further configured to: check third neighboring blocks of the third control point in a third predetermined order, wherein the third neighboring blocks include a second left neighboring block (F), and a left-below neighboring block (G), and wherein the third predetermined order is F then G; and add to the affine MVP list, as a third motion vector predictor (MVP2), a third motion vector of the third neighboring blocks having the associated reference picture that is the same as the target reference picture that occurs first in the third predetermined order (Paragraphs 17-19; Paragraphs 249-251; Paragraphs 259-263).
Regarding Claim 22, Ikai et al. and Chuang et al. teach all of the limitations of claim 21 above, Ikai et al. further teaches that the plurality of processors are further configured to: mark the third motion vector predictor for third first control point as unavailable if no motion vectors of the third neighboring blocks of the third control point have the associated reference picture that is the same as the target reference picture (Paragraphs 17-19; Paragraphs 249-251; Paragraphs 259-263).
Regarding Claim 23, Ikai et al. and Chuang et al. teach all of the limitations of claim 22 above, Ikai et al. further teaches that the plurality of processors are further configured to: determine that the third motion vector predictor (MVP2) is unavailable; and calculate the third motion vector predictor (MVP2) as a function of the first motion vector predictor (MVPO) and the second motion vector predictor (MVP1) in response to determining that the third motion vector predictor (MVP2) is unavailable (Paragraphs 17-19; Paragraphs 249-251; Paragraphs 259-263).
Regarding Claim 24, Ikai et al. and Chuang et al. teach all of the limitations of claim 21 above, Ikai et al. further teaches that the plurality of processors are further configured to: determine that the second motion vector predictor (MVP1) is unavailable; and calculate the second motion vector predictor (Paragraphs 17-19; Paragraphs 249-251; Paragraphs 259-263).
Regarding Claim 25, Ikai et al. and Chuang et al. teach all of the limitations of claim 21 above, Ikai et al. further teaches that the plurality of processors are further configured to: determine that the first motion vector predictor (MVPO) is unavailable; and calculate the first motion vector predictor (MVPO) as a function of the second motion vector predictor (MVP1) and the third motion vector predictor (MVP2) in response to determining that the first motion vector predictor (MVPO) is unavailable (Paragraphs 17-19; Paragraphs 249-251; Paragraphs 259-263).
Regarding Claim 26, Ikai et al. and Chuang et al. teach all of the limitations of claim 21 above, Ikai et al. further teaches that the plurality of processors are further configured to: round the first motion vector predictor (MVPO), the second motion vector predictor (MVP 1), and the third motion vector predictor (MVP2) to a predefined motion precision (Paragraphs 342-343).
Regarding Claim 27, Ikai et al. and Chuang et al. teach all of the limitations of claim 16 above, Ikai et al. further teaches that the affine motion compensation is a 6- paramter affine model, and wherein the affine MVP list includes a first motion vector predictor (MVPO), a second motion vector predictor (MVP 1), and the third motion vector predictor (MVP2) as a single MVP candidate (Paragraphs 259-263).
Regarding Claim 28, Ikai et al. and Chuang et al. teach all of the limitations of claim 16 above, Ikai et al. further teaches that the affine motion compensation is a 4-parameter affine model, and wherein the affine MVP list includes a first motion vector predictor (MVPO), and a second motion vector predictor (MVP1) as a single MVP candidate (Paragraphs 164-176).
Regarding Claim 29, Ikai et al. and Chuang et al. teach all of the limitations of claim 16 above, Ikai et al. further teaches that the associated reference picture is the same as the target reference (Paragraphs 107-112).
Regarding Claim 30, Ikai et al. and Chuang et al. teach all of the limitations of claim 16 above, Ikai et al. further teaches that the associated reference picture is the same as the target reference picture for the current block of video data when the associated reference picture has the same picture order count number as the target reference picture (Paragraphs 106-112).
Claim 31 has limitations similar to those of claim 16 above and are rejected for the same reasons of anticipation as used above.
Claims 32-46 are drawn to the encoder associated with the decoder as claimed in claims 16-30, these claims have limitations that are similar to those discussed in the above claims, as an encoder performs the inverse process of the decoder, and as such are rejected for the same reasons of anticipation as used above. Ikai et al. further teaches an apparatus configured to encode video data (Paragraphs 65-67).
Method claims 1-15 are drawn to the method of using corresponding apparatus claimed in claims 16-30, and as such have similar limitations and are met with the same reasons of anticipation as used above. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN MAHMUD whose telephone number is (571)272-7712.  The examiner can normally be reached on 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARHAN MAHMUD/Examiner, Art Unit 2483